Citation Nr: 0941651	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In his substantive appeal, the Veteran requested a 
Board hearing.  A hearing was scheduled for January 2009, but 
the Veteran failed to report.  Thus, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d).  The Board 
previously remanded the issue in March 2009.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
service, nor is it causally or etiologically related to 
service. 


CONCLUSION OF LAW

An acquired psychiatric disability was neither incurred in 
nor aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June 2004 
and April 2009 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in June 2004 prior to the initial unfavorable 
decision in December 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2009 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, a June 2001 VA examination report, 
private medical evidence, and lay evidence.  The RO attempted 
to obtain Social Security Administration records, but 
received a response from the Administration stating that they 
had no medical records regarding the Veteran.  The RO also 
requested any additional records showing treatment at Camp 
Casey in Korea, but the response was negative.  

Pursuant to the Board's March 2009 remand, the Veteran was 
scheduled for a VA examination in May 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).   The record shows that 
he failed to report for the examination.  The VA medical 
facility was informed that the address which the RO had for 
the Veteran was different than that which the medical 
facility had.  The Board assumes under the presumption of 
administrative regularity that notice of the examination was 
sent to the correct address.  Significantly, an August 2009 
supplemental statement of the case noted the Veteran's 
failure to report for the VA examination, and neither the 
Veteran nor his representative have claimed a lack of notice 
of the examination or any other good cause for not reporting 
to the examination.  The Board therefore proceeds on the 
basis that the Veteran simply failed to report.  Information 
from such an examination would have would have been relevant 
and potentially probative of the veteran's contentions as to 
his psychiatric disabilities.  Under these circumstances, the 
Board finds that VA has fulfilled the obligation to assist 
the Veteran and will proceed to determine the case without 
the aid of a current medical examination.  See Wood v. 
Derwiski, 1 Vet. App. 190,193 (1991) ("The duty to assist is 
not a one-way street.")  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As the Veteran served in the active military for twenty 
years, his service treatment records are substantial.  On a 
March 1981 enlistment examination report of medical 
examination, the examiner noted the Veteran as 
psychiatrically clinically normal.  In a September 1987 
periodic report of medical examination, the examiner also 
noted the Veteran as psychiatrically clinically normal.  On 
an August 1995 periodic report of medical examination, the 
examiner again noted the Veteran as psychiatrically 
clinically normal.  On a September 1997 medical history 
screening form, the Veteran replied no when asked are you 
currently depressed.  

In a September 1998 evaluation, the Veteran reported 
depression and anger.  He slept 8 hours per night, but woke 
up during the nights.  In a May 2001 report of medical 
history, the Veteran marked yes when asked have you ever had 
or do you now have loss of memory, amnesia, or neurological 
symptoms, and depression or excessive worry.  The examiner 
noted a history of depression and worry secondary to the 
Veteran's family life situation.  On the June 2001 report of 
medical examination, the examiner noted the Veteran as 
clinically normal psychiatrically.  

In June 2001 (while still on active duty status), the Veteran 
was afforded a VA general medical examination.  At that time, 
the examiner noted that the Veteran was alert, cooperative, 
oriented to person, place, and time, and in no apparent 
distress.  His response to questions was both spontaneous and 
appropriate.  Concentration and memory (recent and remote) 
appeared unimpaired.  The Veteran showed no evidence of 
anxiety, depression, or psychosis.  

A January 2004 letter from a private physician notes that the 
Veteran had been under his care since September 2003 and is 
diagnosed with impulse disorder, not otherwise specified.  In 
March 2005, the Veteran submitted a statement claiming that 
after the Gulf War he became angry and impulsive, but did not 
go to the mental health clinic while in the Army due to fear 
for his Army career.  

The Board finds that a preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disability.  The Board notes that while 
in service the Veteran complained of depression and anger 
first in a September 1998 evaluation.  In a May 2001 report 
of medical history, the examiner noted a history of 
depression and worry secondary to the Veteran's family life 
situation.  On the June 2001 report of medical examination, 
the examiner noted the Veteran as clinically normal 
psychiatrically even with knowledge of the Veteran's 
complaints of depression.  Again in a June 2001 VA 
examination, the veteran showed no evidence of anxiety, 
depression, or psychosis.

The only evidence of a current diagnosed psychiatric 
disability comes in the form of a letter from the Veteran's 
private physician.  He diagnosed the Veteran with an impulse 
disorder, not otherwise specified.  This diagnosis came two 
years after separation from service.  The Board believes 
that, without further medical evidence relating the Veteran's 
impulse disorder to his active service or to the few 
complaints of depression while in service, the evidence fails 
to show a nexus between the Veteran's current disability and 
service.  

The Board attempted to obtain evidence of a medical nexus by 
remanding the issue for a VA psychiatric examination in March 
2009.  The Veteran was scheduled for an appointment but 
failed to appear.  Without any additional evidence, the Board 
must find that the Veteran showed some signs of depression 
while in service that were related to his family situation, 
but that he suffered no psychiatric disability at the time of 
his June 2001 Army or VA examinations.  The Veteran was then 
diagnosed for the first time with a separate disability two 
years after military service.  

As the first evidence of a psychiatric disability after 
service is dated September 2003 and the Veteran separated 
from service in October 2001, it cannot be said that any 
psychosis was manifested within a year after separation from 
service.  As such, the presumption under 38 C.F.R. § 3.309 
for psychoses is not applicable.

The Board again recognizes certain documented psychiatric 
symptoms during service.  However, examiners found no 
evidence of any psychiatric disorders at the June 2001 
examination.  The private medical records showing treatment 
for an impulse disorder two years after service do not in any 
manner suggest a link to service.  As already noted, it is 
unfortunate that the Veteran did not report for a VA 
examination in 2009 which was scheduled for the express 
purpose of obtaining a medical opinion as to any such link to 
service.  

The Board has considered the Veteran's statements, but finds 
them to be inconsistent with what he reported to medical care 
providers.  In this regard, he did not voice any psychiatric 
complaints on examination in June 2001.  Moreover, he did not 
report to the private examiner in 2003 that he had been 
having psychiatric symptoms since service.  In fact, the 
record shows that the Veteran filed a claim for VA 
compensation for unrelated disorders in November 2001; 
however, he did not include any claim for psychiatric 
disability.  This suggests that the Veteran himself did not 
believe that he was suffering from any psychiatric symptoms 
related to service at that time as it is reasonable to assume 
that he would have included such a claim at that time.  His 
assertion that he did not want to ruin his military career by 
reporting psychiatric problems during service does not 
explain why he would not have reported such symptoms after 
service.  He also did not reference any psychiatric symptoms 
in various statements to VA in 2002 and 2003 made in 
connection with his other VA claims, nor do medical records 
obtained in connection with his unrelated VA claim include 
any references to psychiatric complaints or findings.  In 
sum, although the Veteran is competent as a layperson to 
report a continuity of symptoms since service, the above-
discussed inconsistencies lead the Board to find that any 
such assertions by the Veteran as to a continuity of 
pertinent symptoms are entitled to little weight.  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


